I concur in the conclusion, but am of the opinion that the decision should be based on other grounds: (1) That the complainant cannot maintain this bill, whether the contract and deed of trust assailed be absolutely void or merely voidable; (2) that the court never acquired jurisdiction of the subject-matter except for injunctive relief, which was denied, and touching which no question is raised on this appeal.
A stranger to a contract cannot maintain a suit to ascertain whether the contract is valid, voidable, or void, in the absence of a statute authorizing such suits. We have such statutes in this state, dealing with fraudulent conveyances, general assignments etc., which authorize creditors to maintain suits as to contracts to which they are not parties; but this is not a creditors' bill, within the purview of any of these statutes, and no contention is made that it is such a bill.
The bill cannot be maintained to enforce a lien, because the lienor is not a party to the suit. Surely no court would enforce a lien against a party, and sell his property to satisfy it, without giving him an opportunity to be heard, and a day in court. Such a proceeding would not be due process of law.
There is no allegation in this bill that the land sought to be sold is the property of either of the defendants to the suit, or that the complainant has any debt or demand against either. If the allegations and the theory of the bill be true — and surely the complainant is bound thereby — the legal title to the land the subject of the suit is not before the court, but such title resides in one not a party to the suit and one who, the amended bill alleges, has no interest in the suit. Until the legal title to the lands is brought before the court, the court has no jurisdiction to enforce a lien against the subject-matter of the suit. While it is a general rule of pleading that an objection for want of parties must be taken by demurrer, plea, or answer, yet an exception to the rule is that want of an indispensable party, one in whose absence no binding judgment or decree can be rendered, may be taken advantage of at any stage of the proceeding in either the trial court or the appellate court; and the appellate court should even take cognizance of the objection ex mero motu, and though never raised at all in the trial court. For this reason the question or matter is jurisdictional, and no court will ever proceed to a judgment or decree which would be absolutely void.
The bill, of course, cannot be maintained as one to remove a cloud from title, for the same reason, because neither the legal or the real title nor even the possessory right is before the court. Neither party to the suit under the averments of the bill, could obtain relief under the theory of removing cloud from title. A complainant, to obtain such relief (as this court has frequently decided), must show a legal title to, and the possession of, the land from which the cloud is sought to be removed.
How a bill to cancel a deed as absolutely void — that is, as void as if it had never been executed — and to sell the land described in such instrument, can be maintained without making the grantor a party to the bill, I confess I am unable to understand. If the deed is void in that sense, then the title is in the grantor. How then can the title pass without bringing him into court?
A bill like the one in question is entirely *Page 428 
different from a creditors' bill filed under our statutes. In the latter proceeding the annulment or cancellation of the conveyance is granted upon the theory that the conveyance is void only as against the complainant or a class to which he belongs, but valid as between the parties and as related to all the world except to those persons within the purview of the statute. If in such a case the conveyance is void as to the grantor, he would, of course, have to be a party to the suit in order to bring the legal title before the court. The theory of the creditors is that the conveyance to be annulled is valid so far as the fraudulent grantor is concerned, and he has no interest whatever in the subject-matter.
To epitomize and restate the propositions on which I hold the decision should be placed:
First. If the trust deed is voidable merely, the complainant, not being a party or privy to the contract, cannot maintain a suit to avoid it.
Second. If the trust deed is absolutely void, so that a stranger to the contract can assert its invalidity, then the legal title to the land is in the grantor, who is not a party to the suit and is not before the court, and the court has never acquired jurisdiction as to the res and the bill fails.